Citation Nr: 1718815	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  15-12 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Entitlement to service connection for pelvic and left thigh pain.



ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1954 to August 1957. 

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in December 2015.  This matter was originally on appeal from an August 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO)in San Diego, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for pelvic and left thigh pain.  He asserts that his currently diagnosed pain in the left groin and thigh, secondary to radiculopathy, was caused by an in-service injury.  According to the Veteran, he sustained an in-service injury in which he fell off a vehicle during a training exercise.  The Veteran asserts that he has experienced pelvic and left thigh pain since service and that the pain has increased in severity over the years.

The Veteran has been variously diagnosed as having ilioinguinal neuralgia, myofascial pain syndrome, and ilioinguinal neuritis.  Dr. Weiner stated that the Veteran's history, symptoms, imaging studies and physical examination were consistent with tendonitis of the semitendinosus, semimembranosus, long head of biceps femoris or adductor magnus muscles at the origin.  

Of record is a letter authored by Dr. Im, who states, [The Veteran] has been having chronic left hip pain for some time now that is worsening.  This may be due to a fall that he had during the time he was in service."  

As noted above, the Board remanded the case in December 2015 for additional development to include obtaining additional medical evidence identified by the Veteran as well as providing him a VA examination.

The Veteran underwent VA examination in January 2016 at which time the examiner opined that the undiagnosed pelvic condition, which may mimic piriformis syndrome, was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated, "In the absence of any complaints in the service, I cannot conclude that this injury had its etiology in the service.  This makes it less likely than not that the veteran's hip pain is due to his time in the service."  

Unfortunately, the January 2016 VA examination report is inadequate for adjudication purposes as it addresses the right hip and not the left hip.  The examiner indicated that the diagnosis associated with the claimed condition was piriformis syndrome and that the side affected was the right side.  As such, the Board must remand the case for an addendum opinion which addresses pelvic and left thigh pain.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his pelvic and left thigh pain that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file, to include private treatment records from Dr. Spicer and Dr. Uddin.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The examiner who conducted the January 2016 VA examiner should again be provide access to Virtual VA and VBMS for an addendum opinion as to whether the Veteran's pelvic and left thigh pain is etiologically related to his active duty service.  If the January 2016 VA examiner is unavailable, an opinion should be rendered by a physician with expertise of peripheral neurologic disorders.  If an additional examination is needed, one should be scheduled.  The examiner must specify in the report that Virtual VA and VMBS records have been reviewed.    

The examiner should identify any chronic disorder responsible for the Veteran's pelvic and left thigh pain and provide an opinion as to whether it is at least as likely as not that any such disorder had its onset in service or is otherwise related to his active duty service.    

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  After the development requested has been completed, the examination report should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the corrective procedures should be implemented immediately.  

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


